Case 4:20-cv-10727-MFL-EAS ECF No. 42, PageID.2489 Filed 09/16/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD THOMPSON,

      Plaintiff,
                                                  Case No. 20-cv-10727
v.                                                Hon. Matthew F. Leitman

LISA O. GORCYCA, et al.,

     Defendants.
__________________________________________________________________/

                                 JUDGMENT

      The above entitled action came before the Court on Plaintiff’s First Amended

Complaint. In accordance with the Order entered on this day:

      IT IS ORDERED AND ADJUDGED that Plaintiff’s First Amended

Complaint is DISMISSED.

                                            KINIKIA ESSIX
                                            CLERK OF COURT

                                     By:    s/Holly A. Monda
                                            Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: September 16, 2021
Flint, Michigan


                                        1
